Parker, J.
By this action the plaintiffs seek to recover from the defendants a strip of land about four and one-half feet wide, lying along the north line of section 6, block 6, of Haller’s addition to Seattle. The cause was tried by the court with a jury, resulting in a verdict and judgment in favor of the plaintiffs. Defendants’ motion for a new trial being denied, they have appealed.
The principal error claimed by learned counsel for appellants is the refusal of the court to direct a verdict in their favor. Squire Park addition lies to the north of and adjoining Haller’s addition. Respondents own lot 6 in Haller’s addition, which lot appears on the official plat of the addition to have the same northern boundary as the addition. Appellants claim that the strip in controversy lies between lot 6 and the boundary of the addition, and that it is not included in any lot; while respondents claim there is no such strip, but that the north line of lot 6 is the same as the north line of the addition.
Appellants acquired a quitclaim for this alleged strip from the heirs of the original owner of Haller’s addition. In that deed the strip is described as lying along and adjoining lot 6 on the northerly side thereof. Appellants’ title rests entirely upon this quitclaim deed, which was received by them after the owner of the addition had conveyed lot 6. All of the.lots in Haller’s addition are shown upon the official plat thereof as being fifty feet wide from north to south. This, with the widths of the streets of the addition marked upon each street upon the plat, shows the entire width of the addition from north to south, which corresponds with the width of the land described upon the margin of the official plat, by metes and bounds as being platted, within a fraction of an inch. Appellants’ contention that this strip lies to the north of lot 6 rests upon certain evidence which *231tended to show that the streets of the addition running east and west had been actually laid out and improved upon the ground by the city, about four and one-half feet south of their location as claimed by appellants, who rely upon the official plat. The survey by which this strip is found to exist appears to rest entirely upon the present location of the improved portions of the streets in the addition. There is evidence tending to show that these streets were improved in this manner in order to make them conform to the streets in additions upon the east and west of Haller’s addition. We are unable to understand how the jury could have found differently than they did.
Block 6 consists of lots 4, 5, and 6, and upon the official plat these lots occupy the entire space between the north line of the addition and the street next south therefrom. These lots each are marked upon the plat as being fifty feet wide, and there is nothing upon the face of the official plat indicating that any deficiency or excess should be taken from or added to any particular lot. So even if there is an excess of four and one-half feet in the length of this block, no part of such excess would fall outside of any particular lot. Therefore any such excess should be apportioned among them. In 5 Cyc. 973, it was stated in the text;
“Where a tract of land is subdivided and is subsequently found to contain either more or less than the aggregate amount called for in the surveys of the tracts within it, the proper course is to apportion the excess or deficiency among the several tracts.”
This rule is supported by abundant authority. We are clearly of the opinion that the verdict and judgment correctly determined the rights of the parties.
The judgment is affirmed.
Rudkin, C. J., Dunbar, Mount, and Crow, JJ., concur.